 

Exhibit 10.6

 

SILVERCREST ASSET MANAGEMENT GROUP INC.

2012 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made effective
as of August 6, 2015 (the “Grant Date”) among Silvercrest Asset Management Group
Inc., a corporation organized under the laws of the State of Delaware (the
“Company”), [name] (the “Participant”) and, solely for purposes of Section 3(h)
hereof, Silvercrest L.P., (the “Partnership”).

 

WITNESSETH:

 

WHEREAS, the Company has adopted the Silvercrest Asset Management Group Inc.
2012 Equity Incentive Plan (the “Plan”) for the benefit of the employees,
consultants and directors of the Company, the Partnership and their Affiliates
(including, without limitation, Silvercrest Asset Management Group LLC (“SAMG
LLC”);

 

WHEREAS, the Participant is employed by, and performs services for, SAMG LLC;
and

 

WHEREAS, in consideration of the Participant’s employment and continued services
to be provided to SAMG LLC, the Committee has authorized the grant of this Award
to the Participant of Restricted Stock Units under the Plan, on the terms and
conditions set forth in the Plan and in this Agreement;

 

NOW, THEREFORE, in consideration of the premises contained herein, the Company
and the Participant hereby agree as follows:

 

1. Definitions. Capitalized terms used but not defined in this Agreement shall
have the meanings set forth in the Plan.

 

2. Award of Restricted Stock Units. Subject to the terms and conditions set
forth herein and in the Plan, the Committee hereby grants to the Participant, on
the Grant Date set forth above, [number] of Restricted Stock Units. Each
Restricted Stock Unit represents the right to receive (i) a “Class B Unit” in
the Partnership (as defined in the Partnership Agreement), together with (ii)
the accompanying share of Class B common stock of the Company, and such other
units or securities as may be substituted for such Class B Units and shares of
Class B common stock of the Company pursuant to Section 8 of the Plan
(collectively, a “Class B Unit”), subject to the restrictions, terms and
conditions set forth in this Agreement, the Plan and the Partnership
Agreement.  The Participant’s right to receive the Class B Units under this
Agreement shall be no greater than the right of any unsecured general creditor
of the Company.  

 

3. Restricted Stock Units

 

a. Vesting of Restricted Stock Units. The Restricted Stock Units will become
non-forfeitable and the Risk of Forfeiture shall lapse on the vesting dates (the
“Vesting Dates”) and in the proportions described below, provided that the
Participant is continuously employed by the Company or an Affiliate from the
date hereof through each applicable Vesting Date.

 

Percentage of Class B Units Vesting

Vesting Date

25%

First Anniversary of Grant Date

25%

Second Anniversary of Grant Date

25%

Third Anniversary of Grant Date

25%

Fourth Anniversary of Grant Date

 

b. Accelerated Vesting Upon Certain Terminations or Change of Control. If the
Participant incurs a Separation from Service (as defined below) as a result of
(i) an involuntary termination by the Company or its Affiliates without Cause,
(ii) a termination by the Company or its Affiliates by reason of the
Participant’s Disability, (iii) retirement in good faith upon mutual agreement
by the Company and the Participant, or (iv) the Participant’s death, then, in
each case, all Restricted Stock Units unvested as of such date shall become
fully and immediately vested. In the event of a Change of Control that
constitutes a “change in control event” within the meaning of Code Section 409A,
then 100% of the Restricted Stock Units shall vest in full immediately prior to
the consummation of such Change of Control, provided that the Participant is
continuously employed by the Company or an Affiliate from the date hereof
through to the consummation of such Change of Control.  

 

 

--------------------------------------------------------------------------------

 

c. Vesting and Payment. Subject to Section 3(d) and (e) below and the other
terms and conditions of this Agreement, the Restricted Stock Units shall become
vested in accordance with the vesting schedule set forth in Section 3(a) and (b)
(but will remain subject to the terms of this Agreement and the Plan), provided
that the Participant has not experienced an employment termination prior to each
applicable vesting date.  Except as set forth above, there shall be no
proportionate or partial vesting in the periods prior to each vesting date and
all vesting shall occur only on the applicable vesting date. Subject to the
terms of this Agreement and the Plan, the Class B Units shall be delivered and
paid to the Participant as soon as practicable following the applicable vesting
date, but not later than sixty (60) days thereafter.

 

d. Condition to Payment. Notwithstanding anything herein to the contrary, as a
condition to the receipt of any Class B Unit hereunder, as soon as practicable
following the applicable vesting date (but not later than thirty (30) days
thereafter), the Participant shall have become a party to the Partnership
Agreement, the Stockholders’ Agreement, the Exchange Agreement (as defined in
the Partnership Agreement) and the Tax Receivable Agreement (as defined in the
Partnership Agreement) and agree to be bound by the terms and conditions of each
such agreement with respect to the Class B Units granted hereunder. The
Participant acknowledges being provided with a copy of each such agreement.

 

e. Forfeiture of Restricted Stock Units. Notwithstanding anything herein to the
contrary, (A) upon the Participant’s “separation from service,” as defined in
Section 409A of the Code and Treas. Reg. Section 1.409A-1(h) from the Company
and its Affiliates (a “Separation from Service”) for any or no reason, 100% of
any and all unvested portion of the Restricted Stock Units outstanding as of the
date of such Separation from Service (other than any unvested Restricted Stock
Units that become vested as of the date of such Separation from Service in
accordance with Section 3(b)) shall be immediately forfeited and cancelled for
no consideration, and shall cease to be outstanding, and (B) upon the
Participant’s Separation from Service from the Company and its Affiliates for
Cause, 100% of the Restricted Stock Units (whether vested or unvested)
outstanding as of the date of such Separation from Service shall be immediately
forfeited and cancelled for no consideration, and shall cease to be
outstanding. 

 

f. Certain Legal Restrictions. The Plan, this Agreement, the granting, vesting
and settlement of the Restricted Stock Units, and any obligations of the Company
or the Partnership under the Plan and this Agreement, shall be subject to all
applicable federal, state and local laws, rules and regulations, and to such
approvals by any regulatory or governmental agency as may be required, and to
any rules or regulations of any exchange on which the Class B Units are
listed.  

 

g. Restriction on Transfer of Restricted Stock Units. No Restricted Stock Units
shall be transferable by the Participant other than by will or by the laws of
descent and distribution.  Any attempt to transfer the Restricted Stock Units
other than in accordance with the expressed terms of the Plan shall be void.

 

h. During the period commencing on the date of this Agreement and ending on the
earliest of, as applicable: (i) the date on which the Class B Units are
transferred to the Participant following a Vesting Date, (ii) the date
Participant incurs a Separation from Service, (iii) the closing date of a Change
of Control that constitutes a “change in control event” within the meaning of
Code Section 409A, and (iv) the date of forfeiture of the Restricted Stock Units
for any reason, the Participant shall be entitled to receive payments from the
Partnership (and the Partnership agrees to pay) in such amounts, and at such
times, as the Participant would have received from the Partnership had the Class
B Units underlying the Restricted Stock Units been transferred to the
Participant on the date hereof.

4. Taxation and Withholding. The Participant shall remit to the Company or an
Affiliate an amount sufficient to satisfy federal, state, local or other
withholding tax requirements prior to or simultaneously with the settlement of
any Restricted Stock Unit granted hereunder. The Participant further
acknowledges that the Company and its Affiliates have the right to deduct from
payments of any kind otherwise due to the Participant any federal, state, local
or other taxes of any kind required by law to be withheld with respect to the
grant, vesting or settlement of the Restricted Stock Units. The Committee,
acting in its sole discretion, may allow the Participant to satisfy an
applicable withholding requirement, in whole or in part, by having the Company
or an Affiliate withhold Class B Units to satisfy the Participant’s minimum tax
withholding obligations, subject to any restrictions or limitations that the
Committee deems appropriate.

5. Representations of the Participant. The Participant represents and warrants
to the Company as follows:

a. The Participant is an “accredited investor” as such term is defined in
Regulation D promulgated by the Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “Securities
Act”) because (A) the Participant is a natural person with an individual net
worth, or with the Participant’s spouse have a combined net worth, in excess of
U.S. $1,000,000 (excluding any equity in the Participant’s primary residence),
(B) the Participant is a natural person and had individual income (exclusive of
any income attributable to the Participant’s spouse) of more than U.S. $200,000
in the prior two calendar years or joint income with the Participant’s spouse in
excess of U.S. $300,000 for each of those years and the Participant reasonably
expects to reach the same income level in the current calendar year or (C) the
Participant is a “knowledgeable employee” as referred to in Rule 506 under the
Securities Act.

 

2

--------------------------------------------------------------------------------

 

b. The Participant is a sophisticated investor, able and accustomed to handling
sophisticated financial matters for himself/herself, has such knowledge and
experience in financial and business matters so as to be capable of evaluating
the merits and risks of his/her investment in the Class B Units and the
Participant is capable of bearing the economic risks of such investment and is
able to bear a complete loss of his/her investment in the Class B Units.

c. THE PARTICIPANT ACKNOWLEDGES THAT HE/SHE HAS RELIED SOLELY UPON HIS/HER OWN
TAX AND OTHER LEGAL ADVISORS CONCERNING THE TAX AND OTHER LEGAL ASPECTS OF AN
INVESTMENT IN THE CLASS B UNITS AND THE PARTICIPANT ACKNOWLEDGES THAT NEITHER
THE COMPANY NOR ANY OF ITS AFFILIATES HAS MADE REPRESENTATIONS OR WARRANTIES
RELATING TO THE TAX OR LEGAL CONSEQUENCES OF AN INVESTMENT IN THE CLASS B UNITS.

6. Section 409A. Payments made pursuant to this Agreement are intended to be
exempt from or comply with Section 409A of the Code, and the regulations and
other guidance promulgated thereunder (“Section 409A”). The provisions of this
section shall qualify and supersede all other provisions of this Agreement as
necessary to fulfill the foregoing intention. The Company reserves the right, to
the extent the Company deems necessary or advisable in its sole discretion, to
unilaterally amend or modify this Agreement to ensure that the Award is made in
a manner that qualifies for exemption from or complies with the provisions of
Section 409A(a)(2), (3) and (4) of the Code. The Company makes no
representations that this Award will be exempt from Section 409A and makes no
undertaking to preclude Section 409A from applying to this Award. To the extent
applicable, each and every payment to be made pursuant to this Agreement shall
be treated as a separate payment and not as one of a series of payments treated
as a single payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii). If the Participant is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment that is considered
non-qualified deferred compensation under Code Section 409A payable on account
of a “separation from service,” such payment shall be made or provided at the
date which is the earlier of (A) the date that is immediately following the date
of the expiration of the six (6)-month period measured from the date of such
“separation from service” of the Participant, and (B) the date of the
Participant’s death (the “Delay Period”).  Upon the expiration of the Delay
Period, all payments delayed pursuant to this section (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to the Participant in a lump sum and any
remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.  

7. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (i) on the date of delivery if delivered
personally, or by facsimile or e-mail (upon written confirmation of receipt),
(ii) on the first business day following the date of dispatch if delivered
utilizing a next-day service by a recognized next-day courier or (iii) on the
earlier of confirmed receipt or the fifth business day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid. All notices hereunder shall be delivered to the addresses set
forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice in accordance with this Section 7:

 

If to the Company:

  

c/o Silvercrest Asset Management Group Inc.

1330 Avenue of the Americas

New York, NY 10019

Attn: Office of the General Counsel

Telephone: (212) 649-0623

Facsimile: (212) 649-0690

 

 

 

with a copy to:

  

Proskauer Rose LLP

11 Times Square

New York, NY 10036

Attention: Ira G. Bogner, Esq.

Telephone: (212) 969-3947

Facsimile: (212) 969-2900

 

 

 

If to the Participant:

  

[name]

[address]

 

Any party hereto may change such party’s address for notices by notice duly
given to the other parties pursuant hereto.

8. Miscellaneous.

a. Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as

 

3

--------------------------------------------------------------------------------

 

may be adopted by the Committee and as may be in effect from time to time.  The
Plan is incorporated herein by reference.  If and to the extent that any
provision of this Agreement conflicts or is inconsistent with the terms set
forth in the Plan, the Plan shall control, and this Agreement shall be deemed to
be modified accordingly.

b. No Guaranteed Employment. Nothing contained in this Agreement shall affect
the right of the Company or any of its Affiliates to terminate the Participant’s
employment at any time, with or without cause, or shall be deemed to create any
rights to employment or continued employment. The rights and obligations arising
under this Agreement are not intended to and do not affect the Participant’s
employment relationship that otherwise exists between the Participant and the
Company or any of its Affiliates, whether such employment relationship is at
will or defined by an employment contract. Moreover, this Agreement is not
intended to and does not amend any existing employment contract between the
Participant and the Company or any of its Affiliates; to the extent there is a
conflict between this Agreement and such an employment contract, the employment
contract shall govern and take priority.

c. Interpretation. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.

d. No Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

e. Severability. If any provision of this Agreement is declared or found to be
illegal, unenforceable or void, in whole or in part, then the parties hereto
shall be relieved of all obligations arising under such provision, but only to
the extent that it is illegal, unenforceable or void, it being the intent and
agreement of the parties hereto that this Agreement shall be deemed amended by
modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if that is not possible, by
substituting therefor another provision that is legal and enforceable and
achieves the same objectives.

f. Counterparts. This Agreement may be executed in counterparts, all of which
together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

g. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to its principles of conflict of laws.

h. Entire Agreement. This Agreement, together with the Plan, contains the entire
understanding of the parties with respect to the subject matter hereof (other
than any other documents expressly contemplated herein or in the Plan) and
supersedes any prior agreements between the Company and the Participant with
respect to the subject matter hereof.

i. Consent to Jurisdiction and Service of Process. All judicial proceedings
brought against the Participant with respect to this Agreement may be brought in
any state or federal court of competent jurisdiction sitting in New York, and by
execution and delivery of this Agreement, the Participant accepts for himself or
herself and in connection with its properties, generally and unconditionally,
the nonexclusive jurisdiction of the aforesaid courts, and irrevocably agrees to
be bound by any judgment rendered thereby in connection with this Agreement. The
parties hereby agree to waive their respective rights to trial by jury in
connection with any dispute between them arising out of this Agreement. A copy
of any process served shall also be mailed by registered mail to the Participant
at his or her address referred to in Section 7 hereof, except that unless
otherwise provided by applicable law, any failure to mail such copy shall not
affect the validity of service of process. If any person appointed by the
Participant refuses to accept service, the Participant hereby agrees that
service upon him or her by mail shall constitute sufficient notice. Nothing
herein shall affect the right to serve process in any other manner permitted by
law or shall limit the right of the Company to bring proceedings against the
Participant in the courts of any other jurisdiction. 

j. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, personal legal
representatives, successors, trustees, administrators, distributees, devisees
and legatees.  The Company may assign to any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company or any Affiliate
by which the Participant is employed, and require such successor to expressly
assume and agree in writing to perform, this Agreement.  

k. Special Incentive Compensation. The Participant agrees that the award of the
Restricted Stock Units hereunder is special incentive compensation and that it,
or any other property issued in respect of such Restricted Stock Units will not
be taken into account as “salary” or “compensation” or “bonus” in determining
the amount of any payment under any pension, retirement or profit-sharing plan
of the Company or any life insurance, disability or other benefit plan of the
Company, unless specifically provided in the applicable plan.

 

[Remainder of Page Left Intentionally Blank]

 




 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

SILVERCREST ASSET MANAGEMENT GROUP INC.

 

 

 

By:

 

 

 

 

 

Name:

Title:

 

PARTICIPANT

 

 

 

By:

 

 

Name:

 

Executed solely for purposes of Section 3(h) of this Agreement:

 

SILVERCREST L.P.

 

 

 

By:

 

 

Name:

Title:

 

 

5